DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 08/01/2022 has been received and considered. Claims 1-20 are presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/01/2022 has been entered.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "environmental condition". Various locations in the Application description repeat this term without elaboration. Merely repeating a term does not rise to a level of a definition of a term. In the absence of an elaboration of any special meanings for such term in the claims and Application description, there are no distinguishing features claimed. Therefore throughout the prosecution of this application, the claims have been given a broad reasonable interpretation in light of the Application description according to definitions of these terms well known to any one of ordinary skill in the pertinent art.

Claim Objections 
Claim 2, line 5 includes the typo “service provide”. Examiner interprets as “service provider" for examination purposes. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Wetzer, (Wetzer hereinafter) U.S. Patent 7457762 taken in view of Osman Ahmed, (Ahmed hereinafter), U.S. Pre–Grant publication 20180046149 (see PTO-892 Notice of Reference cited 06/11/2021) further in view of Phan and Xiong, (Phan hereinafter) U.S. Pre–Grant publication 20160148171 (see IDS dated 05/21/2019).
As to claim 1, Wetzer discloses an automatic work order generation (see "generating work orders" in col. 8, lines 35-39) system (see "computer software and hardware" in col. 8, lines 62-63) for model predictive maintenance (see predict as "forecast", "developing a preliminary resource plan for the maintenance task to be performed within a specified time window... based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 20-28) of building equipment (see "determining the resource requirements for each maintenance task… resource requirements include… Tools and facilities… parts of the infrastructure resources, which also may comprise… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 44-59; "Fixed mechanical equipment includes electrical power generators, industrial presses, manufacturing equipment, or the like" in col. 3, lines 8-10), the automatic work order generation system comprising: a model predictive maintenance system (see "computer software and hardware" in col. 8, lines 62-63) comprising… an equipment service scheduler (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) configured to (see "computer software and hardware" in col. 8, lines 62-63): determine whether any service providers are available to perform equipment service (see "determining the resources available for a specified time window… include the individual technicians that are available with definition of their skills sets, certification, crew assignments, and/or other allocations of those technicians" in col. 6, lines 40-44) within a predetermined time range of the service time (see "Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 26-28; "service time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); in response to determining that one or more of the service providers are available to perform the equipment service within the predetermined time range, select a service provider and an appointment time from the one or more available service providers based on one or more service provider attributes of each of the one or more available service providers (see "appointment time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); generate a service work order for the service provider and the appointment time; and transmit the service work order (see "appointment time" as "when it is to be performed", "generating work orders… detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed" in col. 8, lines 35-39) to the service provider to schedule a service appointment at the appointment time for the building equipment (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11; "establishing… include identifying the database and/or establishing a communication link with the database, and/or communicating with the database" in col. 4, lines 14-20; "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8).
While Wetzer discloses work order generation for model predictive maintenance of building equipment, Wetzer does not disclose an equipment controller configured to operate the building equipment to affect an environmental condition of a building, wherein 
Ahmed discloses an equipment controller configured to operate the building equipment to affect an environmental condition of a building (see "BACKGROUND [0003] Building automation systems include heating, ventilation and air conditioning (HVAC) systems... formed with... separate tiers or architectural levels. In a three-tier system, a floor level network provides general control for a particular floor or zone of a building. Controllers of the floor level network provide process controls based on sensor inputs to operate actuators. For example, an adjustment of a damper, heating element, cooling element, or other actuator is determined based on a set point and a measured temperature. Other control functions… provided. The building level network integrates multiple floor level networks to provide consistent control between various zones within a building. Panels or other controllers control distribution systems, such as pumps, fans or other central plants for cooling and heating. Building level controllers may communicate among themselves and access floor level controllers for obtaining data. The management level network integrates control of the building level networks to provide a high-level control process of the overall building environment and equipment"), wherein (see "[0054]… analytics is used by the building analytics system 17 to predict… optimize behavior, prescribe, make decisions in building… matters") to automatically (see "[0005] Degraded or other performance… predicted with a machine-learnt classifier. Based on operation of many building automation systems, machine learning is applied. The machine learning creates a predictor. The machine-learnt predictor is applied to the operation data of any building automation system to predict future failure or other event, providing prognostics… to plan maintenance and/or schedule remedial action. Machine learning uses big data in the form of data from many building automation systems to learn to automatically predict and/or perform prognostics for other building automations systems") determine a service time in a future time period at which to service the building equipment (see "prognostics… scheduling maintenance before the predicted fault occurs", "service time" as "scheduling maintenance", "[0031]… a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time. The learnt predictor is applied by the building analytics system to data of a building automation system to predict the future degradation of a part of the automation system. Faults are predicted to offer a prognostics of the building automation system. The prediction identifies faults ahead of time. Prognostics takes corrective actions to repair faults ahead of time. The prediction or prognostics are used to prevent downtime and associated costs, such as through scheduling maintenance before the predicted fault occurs") by performing a predictive (see "[0113]… machine-learnt predictor 64 predicts the future or makes a forecast") optimization (see "[0054]… analytics is used by the building analytics system 17 to predict… optimize behavior, prescribe, make decisions in building… matters"; "[0077]… data is used by the building analytics system 17 to find insight into the performance and/or control to optimize performance or diagnose building automation or enterprise performance") for the future time period (see "[0113]… machine-learnt predictor 64 predicts the future or makes a forecast")…
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Ahmed with Wetzer, because Ahmed points out that "[0031] Using machine learning, data from multiple buildings and/or meta data from the enterprise are used to create a predictor of degradation of building automation... a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time", and as a result, Ahmed reports the following improvements over his prior art: "[0095]... results… transmitted to a manager or service to schedule maintenance to avoid failure or degradation. The prediction is used to avoid downtime or costs associated with improper operation".
While Wetzer and Ahmed disclose service time, Wetzer and Ahmed fail to disclose wherein the service time is a decision of the predictive optimization.
Phan discloses… wherein the service time (see "service time" as "maintenance/replacement schedule", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under… constraints"; "[0030]… an asset 50, e.g., a piece of equipment") is a decision (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t") of the predictive (see "[0026]… determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") optimization (see "[0070]… minimizes an objective function"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem").
Wetzer, Ahmed, and Phan are analogous art because they are related to maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Phan with Wetzer and Ahmed, because Phan discloses "[0092] An example implementation… given a planning horizon for the set of transformers of four years with one month time interval being selected… to solve the scheduling problem… and the projection sub-problem", and as a result, Phan discloses '[0095]… an example of a total expected cost between the optimized maintenance schedules are compared with a cost resulting from a commonly used baseline scheme, called the "run-to-failure," where a periodic PM is performed… For the case study of 400 transformers within a 4 year plan for $14.5 million of budget, an optimized scheduled spends $13.7 million, while the baseline needs an amount of $17.6 million'.
As to claim 5, Wetzer discloses wherein the equipment service scheduler is configured to search a database of service providers to identify the one or more available service providers and to determine the one or more service provider attributes of each of the one or more available service providers (see "attributes" as "skill specialty… and any necessary certification of the technician", "determining the resource requirements for each maintenance task in the maintenance task database… include… labor… labor requirements include not only the hours of labor required but… skill specialty required and any necessary certification of the technician required to perform the maintenance task" in col. 5, lines 44-54).
As to claim 7, Wetzer discloses wherein the equipment service scheduler is configured to: provide the service provider and the appointment time to a user for approval (see "appointment time" as "time window during which to perform… task", "optimizers… to develop an optimized plan… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… system may… provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); and generate the service work order in response to receiving approval from the user (see "After optimizing the resource plan… create allocation transactions… generating work orders" in col. 8, lines 20-39).

Claims 2-4, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer taken in view of Ahmed in view of Phan as applied to claim 1, and further in view of Christopher R. Wilson, (Wilson hereinafter) U.S. Patent 7464046.
As to claim 2, while Wetzer discloses wherein the one or more service provider attributes include service provider availability (see "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42)… and service cost (see "optimization may account more for costing models" in col. 7, lines 48-50) and Phan discloses the one or more service provide attributes define one or more constraints on the predictive optimization (see "service provider attributes… constraints" as "labor constraints", "[0037]… optimization… to find an optimal preventive maintenance… schedule for a set of assets, e.g., transformers, under given… labor constraints"; "[0030]… an asset 50, e.g., a piece of equipment"); and the service time is determined by performing the predictive optimization subject to the one or more constraints (see "service time" as " maintenance schedule" and "constraints" as "labor constraints", "[0079]… determining… maintenance schedule for the system of assets by minimizing the deviation from the optimal PM time intervals subject to the labor… constraints, and outputting the schedule"), Wetzer, Ahmed, and Phan fail to disclose service provider rating.
Wilson discloses service provider rating (see "rating" as "technician ability", "technician capability data… include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics… used in determining assignments of service requests" in col. 7, lines 2-15).
Wetzer, Ahmed, Phan, and Wilson are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wilson with Wetzer, Ahmed, and Phan, because Wilson discloses a service support system, which includes a service request interface, a dispatch system interface, and a service assignment module (see col. 1, lines 28-30), and as a result, Wilson reports that "the service support system 102 may also have access to a geo-location system… a Global Positioning System (GPS) locator associated with service delivery vehicles. Location data from the geo-location system… used in determining efficient assignment of technicians to a particular service request. Such location data… used in conjunction with technician capabilities, historical technician statistics, and associated costs to determine which technician… assigned to a particular service request" (see col. 4, lines 3-14).
As to claim 3, Wilson discloses determine a score for each of the one or more available service providers based on the one or more service provider attributes (see "As tasks associated with service orders are complete, job statistics associated with technicians… developed and stored… a scoring interface… with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7).
As to claim 4, Wilson discloses select the service provider with a highest score from the one or more available service providers (see selecting technician based on "capabilities and… historical statistic", "process these service requests and determine which technician should be assigned the service request. This determination… made in part based on a technician's capabilities and an historical statistic such as a particular technician's average time to perform such tasks as required by the service request or service order" in col. 3, lines 12-18; "in determining efficient assignment of technicians to a particular service request… technician capabilities, historical technician statistics… determine which technician… assigned to a particular service request" in col. 4, lines 9-14).
As to claim 6, Wilson discloses select the service provider based on a rating equal to or greater than a predetermined value set by a user (see "rating" as "technician ability", "technician capability data… include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics… used in determining assignments of service requests" in col. 7, lines 2-15).
As to claim 8, Wetzer discloses a method for automatically generating a service work order (see "generating work orders" in col. 8, lines 35-39), the method comprising… performing a predictive (see predict as "forecast", "developing a preliminary resource plan for the maintenance task to be performed within a specified time window... based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 20-28) optimization… determining whether any service providers are available to perform servicing on the building equipment (see "determining the resources available for a specified time window… include the individual technicians that are available with definition of their skills sets, certification, crew assignments, and/or other allocations of those technicians" in col. 6, lines 40-44; "Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 26-28) within a time range of the recommended service time (see "service time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19)… in response to determining that one or more of the service providers are available to perform servicing on the building equipment within the time range, selecting one of the one or more available service providers and one of the one or more service provider availability times (see "availability times" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19) based on at least one of:  (see "resource plan… optimization may account… for costing models" in col. 7, lines 48-54; "cost models include personnel cost, employment cost" in col. 7, lines 13-19);  generating the service work order for the selected service provider; and providing the service work order (see "generating work orders… detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed" in col. 8, lines 35-39) to the selected service provider to schedule a service appointment for the building equipment (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11; "establishing… include identifying the database and/or establishing a communication link with the database, and/or communicating with the database" in col. 4, lines 14-20; "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8)...
While Wetzer discloses generating a service work order, Wetzer does not disclose operating building equipment to affect an environmental condition of a building… automatically determining a recommended service time in the future time period at which to service the building equipment based on the predictive optimization.
Ahmed discloses operating building equipment to affect an environmental condition of a building (see "BACKGROUND [0003] Building automation systems include heating, ventilation and … HVAC) systems... formed with... separate tiers or architectural levels. In a three-tier system, a floor level network provides general control for a particular floor or zone of a building. Controllers of the floor level network provide process controls based on sensor inputs to operate actuators. For example, an adjustment of a damper, heating element, cooling element, or other actuator is determined based on a set point and a measured temperature. Other control functions… provided. The building level network integrates multiple floor level networks to provide consistent control between various zones within a building. Panels or other controllers control distribution systems, such as pumps, fans or other central plants for cooling and heating. Building level controllers may communicate among themselves and access floor level controllers for obtaining data. The management level network integrates control of the building level networks to provide a high-level control process of the overall building environment and equipment")... automatically (see "[0005] Degraded or other performance… predicted with a machine-learnt classifier. Based on operation of many building automation systems, machine learning is applied. The machine learning creates a predictor. The machine-learnt predictor is applied to the operation data of any building automation system to predict future failure or other event, providing prognostics… to plan maintenance and/or schedule remedial action. Machine learning uses big data in the form of data from many building automation systems to learn to automatically predict and/or perform prognostics for other building automations systems") determining a recommended service time in the future time period (see "[0113]… machine-learnt predictor 64 predicts the future or makes a forecast") at which to service the building equipment (see "prognostics… scheduling maintenance before the predicted fault occurs", "service time" as "scheduling maintenance", "[0031]… a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time. The learnt predictor is applied by the building analytics system to data of a building automation system to predict the future degradation of a part of the automation system. Faults are predicted to offer a prognostics of the building automation system. The prediction identifies faults ahead of time. Prognostics takes corrective actions to repair faults ahead of time. The prediction or prognostics are used to prevent downtime and associated costs, such as through scheduling maintenance before the predicted fault occurs") based on the predictive optimization (see "[0054]… analytics is used by the building analytics system 17 to predict… optimize behavior, prescribe, make decisions in building… matters"; "[0077]… data is used by the building analytics system 17 to find insight into the performance and/or control to optimize performance or diagnose building automation or enterprise performance").
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Ahmed with Wetzer, because Ahmed points out that "[0031] Using machine learning, data from multiple buildings and/or meta data from the enterprise are used to create a predictor of degradation of building automation... a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time", and as a result, Ahmed reports the following improvements over his prior art: "[0095]... results… transmitted to a manager or service to schedule maintenance to avoid failure or degradation. The prediction is used to avoid downtime or costs associated with improper operation".
While Wetzer discloses performing a predictive optimization; Wetzer and Ahmed fail to disclose 
Phan discloses…  (see "[0026]… determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data")  (see "[0070]… minimizes an objective function"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") relating to the building equipment for a future time (see "[0034]… scheduling optimization assumes certain discrete time points toward the future for the optimization period") as a function of a service time at which to service the building equipment (see "service time" as "maintenance/replacement schedule", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under… constraints"; "[0030]… an asset 50, e.g., a piece of equipment").
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Phan with Wetzer and Ahmed, because Phan discloses "[0092] An example implementation… given a planning horizon for the set of transformers of four years with one month time interval being selected… to solve the scheduling problem… and the projection sub-problem", and as a result, Phan discloses '[0095]… an example of a total expected cost between the optimized maintenance schedules are compared with a cost resulting from a commonly used baseline scheme, called the "run-to-failure," where a periodic PM is performed… For the case study of 400 transformers within a 4 year plan for $14.5 million of budget, an optimized scheduled spends $13.7 million, while the baseline needs an amount of $17.6 million'.
While Wetzer discloses determining whether any service providers are available to perform servicing on the building equipment within a time range of the recommended service time; Wetzer, Ahmed, and Phan fail to disclose 
Wilson discloses  (see "availability times" in "schedule data", "technician data… include… schedule data, and availability data" in col. 6, lines 64-67)…  (see "service work order" as service request, "In determining when incoming service requests are to be processed… appointment clock module 236 may monitor workforce statistical data 244, work load statistical data 246, technician data 240 and service request data 248 to determine what clock time to provide. The user interface 228 may also access the appointment clock module 236 to establish appointment window parameters" in col. 8, lines 23-31). 
Wetzer, Ahmed, Phan, and Wilson are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wilson with Wetzer, Ahmed, and Phan, because Wilson discloses a service support system, which includes a service request interface, a dispatch system interface, and a service assignment module (see col. 1, lines 28-30), and as a result, Wilson reports that "the service support system 102 may also have access to a geo-location system… a… GPS) locator associated with service delivery vehicles. Location data from the geo-location system… used in determining efficient assignment of technicians to a particular service request. Such location data… used in conjunction with technician capabilities, historical technician statistics, and associated costs to determine which technician… assigned to a particular service request" (see col. 4, lines 3-14).
As to claim 9, Wetzer discloses providing a request for authorization to a user, wherein the request comprises the selected service provider and the selected service provider availability time (see "availability time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); receiving approval from the user to schedule the service appointment; and performing the steps of generating the service work order and providing the service work order to the selected service provider in response to receiving authorization from the user (see "resource plan… optimization… come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54).
As to claim 10, Wilson discloses determining a score for each of the one or more available service providers (see "As tasks associated with service orders are complete, job statistics associated with technicians… developed and stored… a scoring interface… interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7) and service provider availability times (see "service support system 102 may also take into account the various statistics associated with workforce and work load availability. The service support system 102 may utilize these statistics to determine available windows for appointments" in col. 4, lines 43-48; "availability times" in "schedule data", "technician data… include… schedule data, and availability data" in col. 6, lines 64-67) based on ; and selecting the service provider and the service provider availability time with a highest score (see "cost of service associated with… available service providers" as "associated costs", "in determining efficient assignment of technicians to a particular service request… technician capabilities, historical technician statistics, and associated costs to determine which technician… assigned to a particular service request" in col. 4, lines 9-14).
As to claim 11, Wetzer discloses receiving… the cost of service from each of the one or more available service providers (see "receiving" as "obtaining", "obtaining activity based cost models for the resources. These cost models include expected cost of various processes and sub-processes and organizational units within a maintenance, repair and overhaul (MRO) business organization. These cost models include personnel cost, employment cost, raw material cost, cost of consumable items, and any special facility costs" in col. 7, lines 13-19) and Wilson discloses (see "availability times" in "schedule data", "Databases… provided for technician data… technician data… include… schedule data, and availability data" in col. 6, lines 61-67).
As to claim 12, Wetzer discloses identifying the one or more available service providers and at least one of the cost of service (see "select specific options that are desired", "optimize that resource plan… may account... for costing models and may come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54) (see "determining the resource requirements for each maintenance task in the maintenance task database… include… labor" in col. 5, lines 44-54; "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42) from a service provider recommendation service (see "establishing a maintenance task database... inclusive of the recommended maintenance tasks for each end item as well as any additional work predicted as a work requirement" in col. 5, lines 5-16).
As to claim 13, Wetzer discloses storing (see "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8) the one or more available service providers for future service scheduling (see "determining the resource requirements for each maintenance task in the maintenance task database… include… labor" in col. 5, lines 44-54; "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer taken in view of Ahmed in view of Phan in view of Dionysios Xenos, (Xenos hereinafter), U.S. Patent 11003175 (see IDS dated 04/29/2022), and further in view of Wilson.
As to claim 14, Wetzer discloses an automatic work order generation (see "generating work orders" in col. 8, lines 35-39) system (see "computer software and hardware" in col. 8, lines 62-63) for model predictive maintenance of building equipment (see "determining the resource requirements for each maintenance task… resource requirements include… Tools and facilities… parts of the infrastructure resources, which also may comprise… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 44-59; "Fixed mechanical equipment includes electrical power generators, industrial presses, manufacturing equipment, or the like" in col. 3, lines 8-10), the automatic work order generation system comprising: a model predictive maintenance system (see predict as "forecast", "developing a preliminary resource plan for the maintenance task to be performed within a specified time window... based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 20-28) comprising… an equipment service scheduler configured to: determine whether any service providers are available to perform equipment service (see "determining the resources available for a specified time window… include the individual technicians that are available with definition of their skills sets, certification, crew assignments, and/or other allocations of those technicians" in col. 6, lines 40-44) within a predetermined time range of the service time (see "Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 26-28); in response to determining that one or more of the service providers are available to perform the equipment service within the predetermined time range, provide a user… the one or more available service providers with available appointment times (see "service time/appointment time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19)… generate a service work order for the service provider and the appointment time selected by the user (see "select specific options that are desired", "resource plan… optimization… come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54); and transmit the service work order (see "appointment time" as "when it is to be performed", "generating work orders… detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed" in col. 8, lines 35-39) to the service provider to schedule a service appointment at the appointment time for the building equipment (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11; "establishing… include identifying the database and/or establishing a communication link with the database, and/or communicating with the database" in col. 4, lines 14-20; "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8).
While Wetzer discloses work order generation for model predictive maintenance of building equipment, Wetzer does not disclose an equipment controller configured to operate the building equipment to affect an environmental condition of a building, wherein the 
Ahmed discloses an equipment controller configured to operate the building equipment to affect an environmental condition of a building (see "BACKGROUND [0003] Building automation systems include heating, ventilation and… HVAC) systems... formed with... separate tiers or architectural levels. In a three-tier system, a floor level network provides general control for a particular floor or zone of a building. Controllers of the floor level network provide process controls based on sensor inputs to operate actuators. For example, an adjustment of a damper, heating element, cooling element, or other actuator is determined based on a set point and a measured temperature. Other control functions… provided. The building level network integrates multiple floor level networks to provide consistent control between various zones within a building. Panels or other controllers control distribution systems, such as pumps, fans or other central plants for cooling and heating. Building level controllers may communicate among themselves and access floor level controllers for obtaining data. The management level network integrates control of the building level networks to provide a high-level control process of the overall building environment and equipment"), wherein the (see "[0113]… machine-learnt predictor 64 predicts the future or makes a forecast") (see "[0054]… analytics is used by the building analytics system 17 to predict… optimize behavior, prescribe, make decisions in building… matters") automatically (see "[0005] Degraded or other performance… predicted with a machine-learnt classifier. Based on operation of many building automation systems, machine learning is applied. The machine learning creates a predictor. The machine-learnt predictor is applied to the operation data of any building automation system to predict future failure or other event, providing prognostics… to plan maintenance and/or schedule remedial action. Machine learning uses big data in the form of data from many building automation systems to learn to automatically predict and/or perform prognostics for other building automations systems") determine a service time in a future time period at which to service the building equipment (see "prognostics… scheduling maintenance before the predicted fault occurs", "service time" as "scheduling maintenance", "[0031]… a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time. The learnt predictor is applied by the building analytics system to data of a building automation system to predict the future degradation of a part of the automation system. Faults are predicted to offer a prognostics of the building automation system. The prediction identifies faults ahead of time. Prognostics takes corrective actions to repair faults ahead of time. The prediction or prognostics are used to prevent downtime and associated costs, such as through scheduling maintenance before the predicted fault occurs")…
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Ahmed with Wetzer, because Ahmed points out that "[0031] Using machine learning, data from multiple buildings and/or meta data from the enterprise are used to create a predictor of degradation of building automation... a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time", and as a result, Ahmed reports the following improvements over his prior art: "[0095]... results… transmitted to a manager or service to schedule maintenance to avoid failure or degradation. The prediction is used to avoid downtime or costs associated with improper operation".
While Ahmed discloses automatically determine a service time in a future time period at which to service the building equipment; Wetzer and Ahmed fail to disclose as an output of performing a predictive optimization of an objective for the future time period, wherein the objective is a function of the service time and accounts for costs of operating and servicing the building equipment over the future time period.
Phan discloses… as an output of performing a predictive (see "[0026]… determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") optimization of an objective for the future time period (see "[0034]… scheduling optimization assumes certain discrete time points toward the future for the optimization period"), wherein the objective is a function (see "[0070]… minimizes an objective function"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") of the service time (see "service time" as "maintenance/replacement schedule", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under… constraints"; "[0030]… an asset 50, e.g., a piece of equipment") and accounts for costs of (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)").
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Phan with Wetzer and Ahmed, because Phan discloses "[0092] An example implementation… given a planning horizon for the set of transformers of four years with one month time interval being selected… to solve the scheduling problem… and the projection sub-problem", and as a result, Phan discloses '[0095]… an example of a total expected cost between the optimized maintenance schedules are compared with a cost resulting from a commonly used baseline scheme, called the "run-to-failure," where a periodic PM is performed… For the case study of 400 transformers within a 4 year plan for $14.5 million of budget, an optimized scheduled spends $13.7 million, while the baseline needs an amount of $17.6 million'.
While Phan discloses accounts for costs of 
Xenos discloses  (see "optimisation module… to minimise or maximise an objective function while at the same time operational or other constraints are respected... the objective function could represent the total operational and maintenance costs of a factory… optimisation module is further… to predict the performance of one or more industrial machines based on forecasted information" in col. 3, line 57 to col. 4, line 5).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Xenos with Wetzer, Ahmed, and Phan, because Xenos discloses an optimisation multi-layer framework using historic and real time data to determine the probabilities of failures of machines. This information is used in optimisation layers to maintain the machines in an optimal way (predictive maintenance) compared to conventional time-based maintenance strategies (see col. 11, line 61 to col. 13, line 8), and as a result, Xenos reports that beneficial effects may be produced through the integration of data-driven models and optimisation working in an automatic fashion, with no human involvement in the calculations in real time from the time point where data is received until the point where the output is given to the IT systems. Such an arrangement may be used where simultaneous operation and maintenance considering uncertainty has led to inefficiency of production (see col. 13, lines 17-21).
While Wetzer provides a user… the one or more available service providers with available appointment times; Wetzer, Ahmed, Phan, and Xenos fail to disclose with a list of… receive a service provider and an appointment time selected by the user.
Wilson discloses  (see reporting and manipulating to assign technicians for appointment windows via a user interface, "user interface… for the service support system 102 to… assign technicians… determine appointment clocks and windows… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42); receive a service provider and an appointment time selected by the user (see user interface receiving appointment window and technician assignment, "user interface… to manipulate appointment window parameters… to manipulate technician assignment" in col. 3, lines 34-38).
Wetzer, Ahmed, Phan, Xenos, and Wilson are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wilson with Wetzer, Ahmed, Phan, and Xenos, because Wilson discloses a service support system, which includes a service request interface, a dispatch system interface, and a service assignment module (see col. 1, lines 28-30), and as a result, Wilson reports that "the service support system 102 may also have access to a geo-location system… a… GPS) locator associated with service delivery vehicles. Location data from the geo-location system… used in determining efficient assignment of technicians to a particular service request. Such location data… used in conjunction with technician capabilities, historical technician statistics, and associated costs to determine which technician… assigned to a particular service request" (see col. 4, lines 3-14).
As to claim 15, Wilson discloses wherein the list displays one or more service provider attributes including at least one of: a service provider availability; a service provider rating (see service provider availability in reporting and manipulating to assign technicians for appointment windows via a user interface, "user interface… for the service support system 102 to… assign technicians… determine appointment clocks and windows… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42; "rating" as "technician ability", "technician capability data… include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics… used in determining assignments of service requests" in col. 7, lines 2-15); and a service cost.
As to claim 16, Wilson discloses determine a score for each of the one or more available service providers based on one or more service provider attributes (see "As tasks associated with service orders are complete, job statistics associated with technicians… developed and stored… a scoring interface… interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7), wherein the list displays the score for each of the one or more available service providers (see user interface displaying scores, "interfaces… such as terminal emulators… application interfaces… web-based and/or Java-based interfaces, among others. The interfaces… include… a scoring interface… a user interface" in col. 5, lines 1-10; Fig. 1, item Nos. 116-102-108).
As to claim 17, Wetzer discloses wherein the equipment service scheduler is configured to: determine an optimal service provider and appointment time (see "select specific options that are desired", "resource plan… optimization… come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54); and Wilson discloses wherein the list indicates the optimal (see "assigning the service request to a technician from a pool of technicians based at least in part on an historical performance statistic" in col. 2, lines 21-23) service provider and appointment time (see user interface indicating technician assignment and appointment window, "user interface… to manipulate appointment window parameters… to manipulate technician assignment" in col. 3, lines 34-38).
As to claim 18, Wilson discloses wherein the one or more available service providers of the list have a rating equal to or greater than a predetermined value set by the user (see "rating" as "technician ability" and user interface allowing user manipulate assignment of technicians with ability above a mean or median, "user interface… for the service support system 102 to… assign technicians… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42; "technician capability data… include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics… used in determining assignments of service requests. For example, a mean or median completion time associated with a specific task associated with a service request… used in determining whether a particular technician should be assigned to a service request" in col. 7, lines 2-15).
As to claim 19, Wetzer discloses wherein the equipment service scheduler further is configured to search a database of service providers to identify the one or more available service providers (see "determining the resource requirements for each maintenance task in the maintenance task database… include… labor" in col. 5, lines 44-54) and the available appointment times (see "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42).
As to claim 20, Wilson discloses wherein the equipment service scheduler is configured to provide a notification to the user regarding the scheduled service appointment, wherein the notification comprises the list (see notifying a user via a user interface allowing user manipulate assignment of technicians for appointment windows, "user interface… for the service support system 102 to… assign technicians… determine appointment clocks and windows… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42).

Response to Arguments
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments have been fully considered, but they are not persuasive. Features of Applicants' claims and arguments were newly added. The previous Office Action cannot point out disclosures of limitations that were not claimed before. Applicant argues (see page 8, next to last paragraph to page 10, 1st paragraph):
‘… In amended Claim 1, "the service time is a decision of the predictive optimization." For example, the service time may be a decision variable in the optimization process such that a particular service time is generated as a result or output of the predictive optimization. Even if Ahmed elsewhere discloses scheduling service based on a fault prediction, see Ahmed at [0031] (discussed below), Ahmed does not teach or suggest that a service time is a decision of a predictive optimization’

Examiner's response: Applicant's argument is not persuasive, because claim 1 now contains "the service time is a decision of the predictive optimization". Arguments are directed to amended claim language which has changed the scope of the claims. See claim rejections set forth above.
Applicant further argues (see page 8, 2nd paragraph):
‘… Ahmed thus does not teach or suggest "performing a predictive optimization of an objective function characterizing an objective relating to the building equipment for a future time period as a function of a service time at which to service the building equipment" as in amended independent Claim 8’

Examiner's response: Applicant's argument is not persuasive, because claim 8 now contains "performing a predictive optimization of an objective function characterizing an objective relating to the building equipment for a future time period as a function of a service time at which to service the building equipment". Arguments are directed to amended claim language which has changed the scope of the claims. See claim rejections set forth above.
Applicant further argues (see page 10, next to last paragraph):
‘… Claim 14 has been amended to recite, in part, "automatically determine a service time in a future time period at which to service the building equipment as an output of performing a predictive optimization of an objective for the future time period, wherein the objective is a function of the service time and accounts for costs of operating and servicing the building equipment over the future time period." For similar reasons as Claims 1 and 8, this feature of Claim 14 is not taught by Ahmed’

Examiner's response: Applicant's argument is not persuasive, because claim 14 now contains" as an output of performing a predictive optimization of an objective for the future time period, wherein the objective is a function of the service time and accounts for costs of operating and servicing the building equipment over the future time period". Arguments are directed to amended claim language which has changed the scope of the claims. See claim rejections set forth above.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN C OCHOA/		10/7/2022Primary Examiner, Art Unit 2146